Citation Nr: 0820382	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-20 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 determination by the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.

In March 2007, the Board remanded the matter to the RO via 
the AMC for due process considerations; to schedule the 
veteran for a VA psychiatric examination and opinion to 
determine clearly whether he has PTSD; and to readjudicate 
the claim on the basis of the additional evidence.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated). 

Following the veteran's VA psychiatric examination pursuant 
to the Board's remand, the RO issued a supplemental statement 
of the case (SSOC) in November 2007 which stated the issue on 
appeal as "entitlement to an evaluation in excess of 30 
percent for PTSD".  

Further communication from the veteran appears to have been 
based upon this misstated issue in the SSOC.  The Board notes 
that the RO has not yet granted the veteran service 
connection for PTSD (the Board can find no rating action 
indicating that the RO granted service connection for PTSD 
based on the most recent evidence), therefore any discussion 
of an increased evaluation for the disability is premature.  

The Board finds that the issue on appeal remains entitlement 
to service connection for PTSD.

This matter was advanced on the docket after good or 
sufficient cause was shown to do so.  38 U.S.C.A. § 7107; 
38 C.F.R. § 20.900(c).


FINDING OF FACT

It is as likely as not that the veteran's current PTSD is the 
result of his service.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304  (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

In this case, the record shows that the VA awarded the 
veteran the Philippine Liberation Ribbon with One Bronze 
Service Star.  Since the veteran's service record indicates 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence of their 
actual occurrence, provided the testimony is found to be 
satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
In such cases, no further developmental or corroborative 
evidence is necessary.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

The veteran thus meets the second criterion, that of credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  However, the post-service treatment 
records did not contain a clear current medical diagnosis of 
PTSD.  An August 2001 VA examination offered a diagnosis of 
"generalized anxiety disorder, depression, minimal, symptoms 
of posttraumatic stress disorder, incapacitating."  This was 
not a clear diagnosis of PTSD itself, as opposed to merely 
its symptoms.  The Board therefore remanded this claim in 
March 2007 to afford the veteran a VA psychiatric examination 
to determine whether it is at least as likely as not (i.e., 
50 percent probability or greater) that the veteran has PTSD 
as a result of his service.

The veteran was afforded a VA psychiatric examination in May 
2007.  The examiner stated, "I believe PTSD is supported by 
[the veteran's] clinical presentation."  The examiner 
discussed each of the five sets of PTSD diagnostic criteria 
in detail, and diagnosed "PTSD chronic, mild to moderate".  
The examiner stated in a September 2007 addendum, "it is my 
professional opinion that it is at least as likely as not 
that the veteran suffers from post-traumatic stress disorder, 
secondary to his military service from 1943 to 1946."  

The Board finds that this opinion is entitled to some 
probative weight.

Because there is an approximate balance of positive and 
negative evidence, the benefit-of-the-doubt standard applies. 
38 U.S.C.A. § 5107(b).  Reasonable doubt as to the veteran's 
psychiatric diagnosis will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  Accordingly, the appeal is granted.  
The extent of the PTSD is not before the Board at this time. 

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for PTSD is granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


